            Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 1 of 21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
NADIA RUPNIAK,                         :
                                       :
                                                      CASE NO.: __19-cv-9025__
                Plaintiff,             :
                                       :
      -against-                        :
                                       :
ALDER BIOPHARMACEUTICALS, INC.,        :
ROBERT AZELBY, PAUL CARTER, PAUL :
CLEVELAND, JEREMY GREEN, A. BRUCE :
MONTGOMERY, HEATHER PRESTON,           :
CLAY B. SIEGALL, and WENDY YARNO       :
                                       :
                Defendants.            :
                                       :
-------------------------------------- X

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff Nadia Rupniak (“Plaintiff”), by and through her attorneys, alleges the following

upon information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

                                  NATURE OF THE ACTION

       1.       This is an action brought by Plaintiff against Alder BioPharmaceuticals, Inc.

(“Alder” or the “Company”) and the members of the Company’s board of directors (collectively

referred to as the “Board” or the “Individual Defendants” and, together with Alder, the

“Defendants”) for their violations of Sections 14(d)(4), 14(e), and 20(a) of the Securities Exchange

Act of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), respectively, and United

States Securities and Exchange Commission (“SEC”) Rule 14d-9, 17 C.F.R. §240.14d-9(d) (“Rule

14d-9”). Plaintiff’s claims arise in connection with the proposed tender offer by H. Lundbeck A/S,

a Danish aktieselskab (“Lundbeck” or “Parent”), through Lundbeck and Lundbeck LLC, an



                                                1
            Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 2 of 21



indirect wholly owned subsidiary of Parent (“Payor”), and Violet Acquisition Corp., a direct

wholly owned subsidiary of Payor (“Purchaser”) to acquire all of the issued and outstanding shares

of Alder (the “Tender Offer”).

       2.       On September 16, 2019, Alder entered into an Agreement and Plan of Merger (the

“Merger Agreement”) by and among the Company, Parent, Payor, Purchaser pursuant to which

Purchaser will merge with and into the Company, with the Company continuing as the surviving

corporation and a wholly owned subsidiary of Parent (the “Proposed Transaction”).

       3.       Under the terms of the Merger Agreement, each shareholder of Alder common

stock will be entitled to receive $18.00 in cash (the “Offer Price”), plus one non-tradeable

Contingent Value Right that entitles them to an additional $2.00 per share upon approval of

eptinezumab by the European Medicines Agency (the “CVR” and together with the Offer Price,

the “Merger Consideration”).

       4.       On September 23, 2019, in order to convince Alder’s public common stockholders

to tender their shares, the Board authorized the filing of a materially incomplete and misleading

Schedule 14D-9 Solicitation/Recommendation Statement (the “Recommendation Statement”)

with the SEC.

       5.       In particular, the Recommendation Statement contains materially incomplete and

misleading information concerning: (i) financial projections for Alder; (ii) the Background of the

Offer and Merger; and (iii) the valuation analyses performed by Alder’s financial advisor,

Centerview Partners LLC (“Centerview”), in support of its fairness opinion.

       6.       The Tender Offer is scheduled to expire at one minute after 11:59 p.m. Eastern

Time, on October 15, 2019 (the “Expiration Time”), unless otherwise agreed to in writing by

Lundbeck and the Company. It is imperative that the material information that has been omitted




                                               2
            Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 3 of 21



from the Recommendation Statement be disclosed to the Company’s shareholders prior to the

Expiration Time so they can properly determine whether to tender their shares.

       7.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(d)(4), 14(e), and 20(a) of the Exchange Act and Rule

14d-9. Plaintiff seeks to enjoin Defendants from closing the Tender Offer or taking any steps to

consummate the Proposed Transaction unless and until the material information discussed below

is disclosed to Alder’s public common stockholders sufficiently in advance of the Expiration Time

or, in the event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

        8.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(d)(4), 14(e), and 20(a) of

the Exchange Act and Rule 14d-9.

        9.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.




                                                 3
         Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 4 of 21



        10.    Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78a, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, Alder’s common stock trades on the Nasdaq, which is also

headquartered in this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir.

2003) (collecting cases).

                                            PARTIES

       11.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Alder common stock.

       12.     Defendant Alder is a Delaware corporation with its principal place of business

located at 11804 North Creek Parkway South, Bothell, Washington 98011. The Company

discovers, develops, and commercializes therapeutic antibodies to transform the treatment

paradigm for patients with migraine in the United States, Australia, and Ireland. Alder’s common

stock trades on the Nasdaq under the ticker symbol “ALDR.”

       13.     Defendant Paul Cleveland (“Cleveland”) is, and has been at all relevant times, a

director of the Company. Defendant Cleveland has been a member of the board of directors since

August 2015 and Chairman of the board since November 2018.

       14.     Defendant Robert Azelby is, and has been at all relevant times, a director of the

Company.

       15.     Defendant Paul Carter is, and has been at all relevant times, a director of the

Company.

       16.     Defendant Jeremy Green is, and has been at all relevant times, a director of the

Company.

       17.     Defendant A. Bruce Montgomery, M.D. is, and has been at all relevant times, a




                                                4
          Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 5 of 21



director of the Company.

       18.     Defendant Heather Preston, M.D. is, and has been at all relevant times, a director

of the Company.

       19.     Defendant Clay B. Siegall, P.H.D. is, and has been at all relevant times, a director

of the Company.

       20.     Defendant Wendy Yarno is, and has been at all relevant times, a director of the

Company.

       21.     The defendants identified in paragraphs 13 through 20 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Alder, the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       22.     Alder operates as a clinical-stage biopharmaceutical company. It discovers,

develops, and commercializes therapeutic antibodies to transform the treatment paradigm for

patients with migraines in the United States, Australia, and Ireland. The company's lead product

candidate is eptinezumab, a monoclonal antibody (mAb) inhibiting calcitonin gene-related

peptide, which is in the late-stage clinical development for the prevention of migraine. It also

develops ALD1910, a preclinical mAb that inhibits pituitary adenylate cyclase-activating

polypeptide-38 for migraine prevention; and Clazakizumab, a mAb inhibiting the pro-

inflammatory cytokine interleukin-6 that has completed two Phase 2b clinical trials. The company

has strategic collaboration with CSL Limited for the development of clazakizumab as a therapeutic

option for solid organ transplant rejection.

       23.     Lundbeck is a Dutch multinational pharmaceuticals company headquartered in

Valby, Denmark. Lundbeck engages in the research, development, production, and sale of




                                                5
          Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 6 of 21



pharmaceuticals for the treatment of psychiatric and neurological disorders in Europe, North

America, and internationally. The company's principal products include Abilify Maintena for

schizophrenia; Brintellix/Trintellix to treat depression; Northera for treating symptomatic

neurogenic orthostatic hypotension; Onfi for Lennox-Gastaut syndrome; and Rexulti to treat

depression/schizophrenia.    It   also   provides   Azilect   for   treating   Parkinson's   disease;

Cipralex/Lexapro for depression; Ebixa to treat Alzheimer's disease; Sabril for treating epilepsy;

and Xenazine for chorea associated with Huntington's disease, as well as other products. The

company sells its products primarily to distributors of pharmaceuticals, pharmacies, and hospitals.

       24.     On September 16, 2019, the Board caused the Company to enter into the Merger

Agreement.

       25.     Pursuant to the terms of the Merger Agreement, the Company’s current

shareholders only expect to receive $18.00 in cash for each share of Alder common stock they

own, plus the right to receive $2.00 in cash per share, upon the terms and subject to the conditions

set forth in the Offer to Purchase.

       26.     On September 16, 2019, the Company issued a press release announcing the

Proposed Transaction, which stated in relevant part:

                       Lundbeck to acquire Alder BioPharmaceuticals –
                       a company committed to transforming migraine
                       treatment and prevention – in a transaction
                       valued at up to USD 1.95 billion net of cash

               Valby, Denmark and Bothell, Washington, USA, 16 September
               2019 - H. Lundbeck A/S (Lundbeck) and Alder BioPharmaceuticals
               (NASDAQ: ALDR) (Alder) today announced a definitive
               agreement for Lundbeck to acquire Alder. Under the terms of the
               agreement, Lundbeck will commence a tender offer for all
               outstanding shares of Alder, whereby Alder stockholders will be
               offered an upfront payment for USD 18.00 per share in cash, along
               with one non-tradeable Contingent Value Right (CVR) that entitles
               them to an additional USD 2.00 per share upon approval of



                                                6
Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 7 of 21



    eptinezumab by the European Medicines Agency (EMA),
    representing a total potential consideration of USD 20.00 per share.
    The transaction is valued at up to USD 1.95 billion (approximately
    DKK 13 billion) net of cash, on a fully diluted basis.

    Alder is a clinical-stage biopharmaceutical company committed to
    transforming migraine treatment through the discovery,
    development and commercialization of novel therapeutic
    antibodies. Through this acquisition, Lundbeck will continue to
    expand the range of brain diseases for which the company brings its
    leading and best-in-class therapies to patients. In addition, by
    acquiring Alder, Lundbeck will further enhance its capabilities to
    deliver future biological innovations in brain diseases.

    Alder is developing eptinezumab for the preventive treatment of
    migraine in adults. Eptinezumab is an investigational monoclonal
    antibody (mAb) that is administered as a quarterly 30-minute IV
    infusion. Eptinezumab was designed for immediate and complete
    bioavailability with high specificity and strong binding for
    suppression of calcitonin gene-related peptide (CGRP), a
    neuropeptide believed to play a key role in mediating and initiating
    migraines. If approved by the U.S. Food and Drug Administration
    (FDA), it will be the first IV CGRP therapy for migraine prevention.
    Alder is also developing ALD1910, a mAb designed to inhibit
    pituitary adenylate cyclase-activating polypeptide (PACAP) for
    migraine prevention. Eptinezumab, together with ALD1910, will
    help establish Lundbeck as an emerging leader in migraine and other
    pain syndromes.

    Alder submitted a Biologics License Application (BLA) to the FDA
    for eptinezumab in February 2019 and the FDA has set a
    Prescription Drug User Fee Act (PDUFA) action date of 21
    February 2020. Lundbeck expects to submit eptinezumab for
    approval to regulatory authorities in the European Union during
    2020, followed by submissions for approval in other regions around
    the world including China and Japan.

    Strategic benefits
    The proposed transaction is anticipated to significantly strengthen
    Lundbeck’s business as early as 2020, accelerating the build of
    Lundbeck’s late-stage pipeline and providing access to new
    capabilities in the monoclonal antibody field. The addition of
    eptinezumab will expand Lundbeck’s leading global brain disease
    franchise. Lundbeck intends to leverage its proven expertise in
    neuroscience, and its highly effective organization across 56
    countries, to maximize the opportunity to serve patients suffering



                                    7
Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 8 of 21



    from brain diseases, including migraine.

    The acquisition of Alder will support Lundbeck’s aim to deliver
    long-term sustainable growth and is consistent with capital
    allocation priorities. The transaction is expected to accelerate and
    diversify Lundbeck’s revenue growth with the expected U.S. launch
    of eptinezumab for preventive treatment of episodic and chronic
    migraine in 2020 and the expected expansion of indications for the
    product. Lundbeck will gain an early-stage antibody, ALD1910,
    against a separate target for migraine and other pain syndromes with
    the potential to leverage the expertise in migraine across a broader
    product offering. Lundbeck will also gain access to a team with
    strong monoclonal antibody expertise, accelerating Lundbeck’s
    capabilities in this arena. The transaction is expected to be core EPS
    accretive in 2023 assuming FDA approval in the first quarter of 2020
    followed by regulatory approvals in other regions including Europe.

    ”As a global leader in neuroscience research with products
    registered in more than 100 countries and a strong network of
    neurology specialists, Lundbeck is the ideal partner to advance
    Alder’s mission of changing the treatment paradigm for migraine
    prevention. We believe this positions eptinezumab for a successful
    launch both in and outside of the United States,” said Bob Azelby,
    Alder’s president and chief executive officer. “Importantly, today's
    news provides Alder shareholders with significant and immediate
    cash value, as well as the ability to benefit further once eptinezumab
    is approved by the EMA. Looking ahead, we expect Lundbeck will
    leverage Alder’s expertise in antibody development to explore
    additional indications for eptinezumab and continue the
    development of ALD1910.”

    Terms, closing conditions and financing
    Under the terms of the agreement, Lundbeck will commence a
    tender offer for all outstanding shares of Alder, whereby Alder
    stockholders will be offered an upfront payment for USD 18.00 per
    share in cash, along with one non-tradeable Contingent Value Right
    (CVR) of USD 2.00 per share. The upfront cash consideration
    represents a 79% premium to Alder’s shareholders based on the
    closing price on 13 September 2019 and an approximately 3%
    discount based on the 52-week high share price.

    The non-tradeable CVR will be paid upon the approval by the
    European Commission of a "Marketing Authorization Application"
    in the European Union, through the centralized procedure. The
    terms of the CVR payment reflect the parties' agreement over the
    sharing of potential economic upside benefits from such approval.



                                     8
Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 9 of 21



    There can be no assurance such approval will occur or that any
    contingent payment will be made.

    Lundbeck will acquire any shares of Alder not tendered into the
    tender offer through a merger for the same per share consideration
    as will be payable in the tender offer. The merger will be affected as
    soon as practicable after the closing of the tender offer.

    The Board of Alder has unanimously approved the transaction and
    Alder will file a recommendation to shareholders recommending
    they tender their shares to Lundbeck. The transaction is expected to
    close in the fourth quarter of 2019, subject to customary closing
    conditions, including the tender of more than 50% of all shares of
    Alder outstanding at the expiration of the offer and receipt of
    required regulatory clearances, which includes a Hart-Scott-Rodino
    review in the U.S. The terms and conditions of the tender offer will
    be described in the tender offer documents, which will be filed with
    the U.S. Securities and Exchange Commission.

    Lundbeck expects to fund the acquisition through existing cash
    resources and bank financing.

    Advisors
    For Lundbeck, MTS Health Partners and PJT Partners are acting as
    the exclusive financial advisors and Baker McKenzie is acting as
    legal advisor in this transaction. For Alder, Centerview Partners is
    acting as exclusive financial advisor and Skadden, Arps, Slate,
    Meagher & Flom LLP and Cooley LLP are acting as legal advisors.

    Financial guidance
    If closed, the acquisition of Alder will impact Lundbeck's financial
    guidance for 2019. While the transaction is not expected to have
    impact on revenue in 2019, it is expected to be dilutive to both EBIT
    and cash flow for the year.

    In Alder’s interim report for the second quarter of 2019, the net loss
    for the first six months was USD 176.3 million. The company
    maintained its full year guidance for 2019 of net cash used in
    operating activities and purchases of property and equipment to be
    in the range of USD 285 to USD 315 million. The majority of the
    spend is focused on ensuring that Alder is prepared for the potential
    launch of eptinezumab in the first quarter of 2020, including
    advancing eptinezumab’s supply chain, building commercial
    inventory, continuing to build out Alder’s commercial footprint and
    other pre-launch market readiness activities.




                                     9
         Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 10 of 21



               The expected impact from the transaction on Lundbeck's
               profitability in 2019 will depend on the timing of the closing of the
               transaction. However, on a pro forma basis assuming the transaction
               is closed on 1 November 2019, Lundbeck expects to incur
               transaction costs of approximately 200 million related to the
               acquisition of Alder and integration and retention costs of DKK 400-
               500 million. Furthermore, Lundbeck will recognize two months (on
               pro-forma basis) of Alder’s operating costs, which is estimated at
               DKK 325-400 million. Lundbeck’s guidance for core EBIT will
               only be impacted by the recognition of Alder’s operating costs.

               As described above, the transaction is expected to close in the fourth
               quarter of 2019, subject to customary closing conditions. There can
               be no assurance that the transaction will be closed before, on or after
               1 November 2019, or on any specific timeline or by and specific
               date, or at all.

               Lundbeck confirmed the transaction is not expected to result in any
               change to its current dividend policy and continues to expect a pay-
               out ratio of 30-60% for 2019.


The Recommendation Statement Omits Material Information

       27.     On September 23, 2019, Defendants filed a materially incomplete and misleading

Recommendation Statement with the SEC. The Individual Defendants were obligated to carefully

review the Recommendation Statement before it was filed with the SEC and disseminated to the

Company’s shareholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Recommendation Statement misrepresents or omits material information

that is necessary for Alder’s public common stockholders to make an informed decision

concerning whether to tender their shares, in violation of Sections 14(d)(4), 14(e), and 20(a) of the

Exchange Act and Rule 14d-9.

       28.     First, the Recommendation Statement fails to fully disclose Alder’s financial

projections (the “Management Projections”). The Management Projections were “based on certain

internal assumptions about the probability of technical success and regulatory approval, launch




                                                 10
        Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 11 of 21



timing, epidemiology, pricing, sales ramp, market growth, market share, competition and other

relevant factors relation to the commercialization of Alder’s product candidates.” See

Recommendation Statement at 26. However, the Recommendation Statement fails to even partially

disclose any of those material assumptions.

       29.    The Management Projections consist of three scenarios: Case A, Case B, and Case

C. Case B assumes that eptinezumab has a U.S. cumulative probability of success of 95% for the

treatment of chronic migraines and an ex-U.S. cumulative probability of success of 90% for the

treatment of chronic migraines. The Recommendation Statement provides the unlevered free cash

flows for Case B, but not Case A nor Case C, those unlevered free cash flows must also be

disclosed in order for stockholders to evaluate the adequacy of the Merger Consideration for

themselves.

       30.    Moreover, the components for unlevered free cash flows must also be disclosed.

The failure to disclose the line-item projections that compose Alder’s unlevered free cash flows

renders the Recommendation Statement materially incomplete and misleading because non-GAAP

numbers are inherently misleading. Contrary to GAAP metrics, non-GAAP figures are not

standardized and, consequently, can be manipulated and easily taken out of context.

       31.    Numerous courts have championed the importance of management based financial

projections because a company’s management has unique insight into their firm’s future that the

market does not. Shareholders cannot hope to replicate management’s inside view of a company’s

prospects. The established case law shows the importance (and, hence, materiality) of financial

projections to shareholders’ decision-making.

       32.    If a Recommendation Statement discloses financial projections and valuation

information, such projections must be complete and accurate. The question here is not the duty




                                                11
         Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 12 of 21



to speak, but liability for not having spoken enough. With regard to future events, uncertain

figures, and other so-called soft information, a company may choose silence or speech elaborated

by the factual basis as then known—but it may not choose half-truths. Accordingly, Defendants

have disclosed some of the projections relied upon by Centerview, but have omitted the above-

mentioned projections. Thus, their omission renders the projections disclosed on pages 27-28

misleading.

       33.     Second, the Recommendation Statement fails to provide the key inputs and

assumptions regarding Centerview’s fairness opinion.

       34.     With   respect   to   Centerview’s    Discounted    Cash    Flow    Analysis,   the

Recommendation Statement fails to disclose the following used in the analysis: (i) the key inputs

and assumptions underlying the assumption that Alder’s unlevered free cash flows would decline

at a rate of 80% year-over-year after December 31, 2037; and (ii) the inputs and assumptions

underlying the calculation of the discount rate range of 11.0% to 13.0%. See Recommendation

Statement at 34.

       35.     These key inputs are material to Alder’s shareholders, and their omission renders

the summary of Centerview’s Discounted Cash Flow Analysis incomplete and misleading. As a

highly-respected professor explained in one of the most thorough law review articles regarding the

fundamental flaws with the valuation analyses bankers perform in support of fairness opinions, in

a discounted cash flow (“DCF”) analysis a banker takes management’s forecasts, and then makes

several key choices “each of which can significantly affect the final valuation.” Steven M.

Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the

appropriate discount rate, and the terminal value…” Id. As Professor Davidoff explains:

               There is substantial leeway to determine each of these, and any
               change can markedly affect the discounted cash flow value. For



                                               12
          Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 13 of 21



               example, a change in the discount rate by one percent on a stream
               of cash flows in the billions of dollars can change the discounted
               cash flow value by tens if not hundreds of millions of dollars… This
               issue arises not only with a discounted cash flow analysis, but with
               each of the other valuation techniques. This dazzling variability
               makes it difficult to rely, compare, or analyze the valuations
               underlying a fairness opinion unless full disclosure is made of the
               various inputs in the valuation process, the weight assigned for
               each, and the rationale underlying these choices. The substantial
               discretion and lack of guidelines and standards also makes the
               process vulnerable to manipulation to arrive at the “right” answer
               for fairness. This raises a further dilemma in light of the conflicted
               nature of the investment banks who often provide these opinions.

Id. at 1577-78 (emphasis added). Without the above-mentioned information, Alder shareholders

cannot evaluate for themselves the reliability of Centerview’s Discounted Cash Flow Analysis,

make a meaningful determination of whether the illustrative present value per share reference

ranges reflect the true value of the Company or was the result of Centerview’s unreasonable

judgment, and make an informed decision regarding whether to tender their shares in the Tender

Offer.

         36.   With respect to Centerview’s Selected Public Company Analysis, the

Recommendation Statement fails to disclose the individual multiples Centerview calculated for

each of the companies considered in the analysis. See Recommendation Statement at 31-32. A

fair summary of the Selected Public Company Analysis requires the disclosure of the individual

multiples for each company utilized; merely providing the revenue multiples that a banker

observed is insufficient, as shareholders are unable to assess whether the banker utilized reasonable

comparable companies, or, instead, selected unreasonable companies in order to make the Offer

Price appear more favorable. The failure to disclose such information further precludes Alder

shareholders from evaluating for themselves the reliability of Centerview’s Selected Public

Company Analysis and the fairness of the Offer Price, and make an informed decision regarding




                                                 13
         Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 14 of 21



whether to tender their shares in the Tender Offer.

       37.     Similarly, with respect to Centerview’s Selected Precedent Transactions Analysis,

the Recommendation Statement fails to disclose the individual multiples and premiums

Centerview observed for each of the companies considered in the analysis. See Recommendation

Statement at 32-33. For the same reasons mentioned above, the failure to disclose the individual

multiples and premiums for each of the 6 transactions that were reviewed and analyzed renders the

summary of the analysis materially incomplete and misleading.                    Additionally, the

Recommendation Statement fails to disclose the Company’s estimated fully-diluted shares

outstanding as of October 31, 2019. The failure to disclose such information further prevents Alder

stockholders from evaluating for themselves the reliability of Centerview’s Selected Precedent

Transactions Analysis and the fairness of the Offer Price, and make an informed decision regarding

whether to tender their shares in the Tender Offer.

       38.     Third, the Recommendation Statement fails to fully disclose the Background of the

Offer and Merger. The Recommendation Statement indicates that Alder and eleven parties entered

into non-disclosures, two of which contained standstill agreements, but fails to disclose whether

those two agreements contained a “don’t ask don’t waive” (“DADW”) provision, including

whether those provisions had fallen away upon the execution of the Merger Agreement or were

still in effect. Id. At 13. The express communication of the existence of such provisions is material

to Alder’s shareholders, as it bears directly on the ability of parties that expressed interest in

acquiring the Company to offer them a better deal. The failure to plainly disclose the existence of

DADW provisions creates the false impression that any of the parties who signed non-disclosure

agreements could have made a superior proposal. If those non-disclosure agreements contained

DADW provisions, then those parties could only make a superior proposal by breaching the




                                                 14
           Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 15 of 21



agreement—since in order to make the superior proposal, they would have to ask for a waiver,

either directly or indirectly. Thus, the omission of this material information renders the

descriptions of the non-disclosure agreements the Company entered into in the Background of the

Offer and Merger section of the Recommendation Statement misleading. Any reasonable

shareholder would deem the fact that the most likely potential topping bidders in the marketplace

may be precluded from making a superior offer to significantly alter the total mix of information.

          39.   Defendants’ failure to provide the foregoing material information renders the

statements in the Recommendation Statement false and/or materially misleading.

          40.   In sum, the omission of the above-referenced information renders the

Recommendation Statement materially incomplete and misleading, in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the Expiration

Time, Plaintiff will be unable to make an informed decision concerning whether to tender her

shares, and she is thus threatened with irreparable harm, warranting the injunctive relief sought

herein.

                                             COUNT I

           (Against All Defendants for Violation of Section 14(e) of the Exchange Act)

          41.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          42.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading…” 15 U.S.C. §78n(e).

          43.   Defendants violated § 14(e) of the Exchange Act by issuing the Recommendation




                                                 15
           Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 16 of 21



Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under which

they are made, not misleading, in connection with the Tender Offer. Defendants knew or recklessly

disregarded that the Recommendation Statement failed to disclose material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading.

          44.   The Recommendation Statement was prepared, reviewed, and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information about

the consideration offered to shareholders via the Tender Offer and the intrinsic value of the

Company.

          45.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(e). The Individual Defendants were

therefore reckless, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Recommendation Statement, but nonetheless failed to obtain and

disclose such information to shareholders although they could have done so without extraordinary

effort.

          46.   The omissions and incomplete and misleading statements in the Recommendation

Statement are material in that a reasonable shareholder would consider them important in deciding

whether to tender their shares. In addition, a reasonable investor would view the information

identified above which has been omitted from the Recommendation Statement as altering the “total

mix” of information made available to shareholders.




                                                  16
           Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 17 of 21



          47.    Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading.             Indeed, while Defendants

undoubtedly had access to and/or reviewed the omitted material information in connection with

approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

Statement, rendering certain portions of the Recommendation Statement materially incomplete

and therefore misleading.

          48.    The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of her entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the Expiration Time.

                                              COUNT II

          (Against all Defendants for Violations of Section 14(d)(4) of the Exchange Act

                           and SEC Rule 14d-9, 17 C.F.R. § 240.14d-9)

          49.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          50.    Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting shareholder support of the Proposed Transaction.

          51.    Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers. Specifically, Section

14(d)(4) provides that:

                 Any solicitation or recommendation to the holders of such a security
                 to accept or reject a tender offer or request or invitation for tenders
                 shall be made in accordance with such rules and regulations as the
                 Commission may prescribe as necessary or appropriate in the public
                 interest or for the protection of investors.




                                                   17
         Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 18 of 21



        52.     SEC Rule 14d-9(d), which was adopted to implement Section 14(d)(4) of the

Exchange Act, provides that:

                Information required in solicitation or recommendation. Any
                solicitation or recommendation to holders of a class of securities
                referred to in section 14(d)(1) of the Act with respect to a tender
                offer for such securities shall include the name of the person making
                such solicitation or recommendation and the information required
                by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101) or a fair
                and adequate summary thereof.

        53.     In accordance with Rule 14d-9, Item 8 of a Schedule 14D-9 requires a Company’s

directors to:

                Furnish such additional information, if any, as may be necessary to
                make the required statements, in light of the circumstances under
                which they are made, not materially misleading.

        54.     The omission of information from a recommendation statement will violate Section

14(d)(4) and Rule 14d-9(d) if other SEC regulations specifically require disclosure of the omitted

information.

        55.     The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9 because

it omits material facts, including those set forth above, which omissions render the

Recommendation Statement false and/or misleading. Defendants knowingly or with deliberate

recklessness omitted the material information identified above from the Recommendation

Statement, causing certain statements therein to be materially incomplete and therefore misleading.

Indeed, while Defendants undoubtedly had access to and/or reviewed the omitted material

information in connection with approving the Proposed Transaction, they allowed it to be omitted

from the Recommendation Statement, rendering certain portions of the Recommendation

Statement materially incomplete and therefore misleading.

        56.     The misrepresentations and omissions in the Recommendation Statement are




                                                 18
           Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 19 of 21



material to Plaintiff, and Plaintiff will be deprived of her entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the Expiration Date.

                                             COUNT III

           (Against all Defendants for Violations of Section 20(a) of the Exchange Act)

          57.    Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          58.    The Individual Defendants acted as controlling persons of Alder within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers

and/or directors of Alder, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the

Recommendation Statement filed with the SEC, they had the power to influence and control and

did influence and control, directly or indirectly, the decision making of the Company, including

the content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          59.    Each of the Individual Defendants was provided with or had unlimited access to

copies of the Recommendation Statement and other statements alleged by Plaintiff to be

misleading prior to and/or shortly after these statements were issued and had the ability to prevent

the issuance of the statements or cause the statements to be corrected.

          60.    In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Recommendation Statement contains the

unanimous recommendation of each of the Individual Defendants to approve the Tender Offer.




                                                  19
         Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 20 of 21



They were thus directly involved in preparing the Recommendation Statement.

       61.     In addition, as the Recommendation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Recommendation Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       62.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       63.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Sections 14(e) and 14(d)(4) and

Rule 14d-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct

and proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       64.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily injunction enjoining Defendants and all persons acting in concert with

them from proceeding with the Tender Offer or taking any steps to consummate the Proposed

Transaction, unless and until the Company discloses the material information discussed above

which has been omitted from the Recommendation Statement;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result




                                                 20
        Case 1:19-cv-09025-PAE Document 1 Filed 09/27/19 Page 21 of 21



of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.



                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.



 Dated: September 27, 2019                            MONTEVERDE & ASSOCIATES PC
                                                 By: /s/ Juan E. Monteverde
                                                     Juan E. Monteverde (JM-8169)
                                                     The Empire State Building 350 Fifth
                                                     Avenue, Suite 4405 New York, NY 10118
                                                     Tel:(212) 971-1341
                                                     Fax:(212) 202-7880
                                                     Email: jmonteverde@monteverdelaw.com

                                                      Attorneys for Plaintiff




                                                 21
